Title: To John Adams from Samuel Chase, 8 July 1776
From: Chase, Samuel
To: Adams, John


     
      My Dear Sir
      Annapolis. July 8th. 1776 Monday
     
     Mr. Paca can show You the Declaration of our Convention, different from the one in December. We have declared the Throne vacant, and by the Omnipotence of our Power, in the Stile of the Papal Chair, We have absolved the people from their Allegiance—this too before You have done it. I hope the Congress will not be offended with our advancing before we received their Orders.
     
     Our Colony will exert every Nerve to force the Cause. The Utmost Diligence will be used to raise our Militia. Our Battalion of Regulars leave this on Tomorrow. Think them worthy of being seen by You, and your Brethren.
     We are in the greatest Distress for Arms. Our Convention has advanced a Months pay to the Militia and have ordered £5,000 to buy Arms. Would it not be prudent immediately to send one of our Men of War to Martinico to purchase 20,000 Stands of Arms, 20 brass field pieces and 50 Ton of powder on the Credit of the United Colonies—to be paid in Money or produce at a stated price? Think of this.
     I have some Hopes of Seeing You in about ten Days. Mr. Carroll leaves his Home next Sunday.
     
      I must be remembered to Mrs. Adams and our Independent Souls. Adieu. Your Friend and Servant
      S Chase
     
    